Citation Nr: 0432513	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  00-03 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to service connection for strokes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to June 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for a right leg disability and a seizure disorder. 

The Board remanded these issues in March 2001 for further 
development.  A rating decision dated in March 2002 denied 
service connection for strokes.  A November 2002 Board 
decision denied service connection for a seizure disorder.  

The Board remanded the issue of service connection for a 
right leg disability in June 2003 for further development.

The veteran appeared and gave testimony before a hearing 
officer at the RO in March 2000 and before the undersigned 
Veteran's Law Judge at the Board in May 2004.  Transcripts of 
both hearings are of record. 

At his May 2004 hearing, the veteran testified that his 
service-connected left leg disability had worsened.  The 
issue of entitlement to an increased rating for the right leg 
disability is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's right leg disability was not present in 
service, is not the result of a disease or injury in service, 
and it is not related to a service connected disease or 
disability.

3.  There is no competent medical evidence of record that the 
veteran has ever had a stroke.


CONCLUSIONS OF LAW

1.  A right leg disability was not  incurred in or aggravated 
by active service; nor may a right leg disability be presumed 
to have been incurred in active service; nor is such a 
disorder proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

1.  A stroke was not incurred in or aggravated by active 
service; nor may strokes be presumed to have been incurred in 
active service; nor is such a disorder proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 
2003) (codified at 38 U.S.C.A. §§ 5102, 5103(b) (West 2004)), 
was enacted.  The VCAA redefined VA's duty to assist a 
veteran in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in April 2001, the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection for strokes and offered to assist him in obtaining 
any relevant evidence.  The letter gave notice of what 
evidence the veteran needed to submit and what the VA would 
undertake to obtain.  

The Board notes that notice can be satisfied by a document 
such as a statement of the case, supplemental statement of 
the case, or rating decision as long as the document informs 
the claimant of the information and evidence necessary to 
substantiate the claim, indicates which party is responsible 
for obtaining which portion of such information and evidence, 
and requests that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  See 
VAOPGCPREC 7- 2004 (2004).  

In the October 2003 supplemental statement of the case 
(SSOC), the RO informed the veteran of the evidence necessary 
to substantiate the claim for entitlement to service 
connection for a right leg disability, what evidence it would 
obtain, and what evidence the veteran was responsible for 
obtaining.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notice in this case 
was provided after the initial decision.  However, the 
Pelegrini remedy for delayed notice was a remand for the RO 
to provide the necessary notice.  This remedy was essentially 
provided by the RO in the April 2001 letter and the October 
2003 SSOC.

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also inform the claimant tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested any medical 
evidence concerning the veteran's strokes that he would like 
the RO to consider before reviewing the claim.

In the October 2003 SSOC, the RO requested enough information 
to identify and locate existing records to substantiate the 
claim for service connection for a right leg disability, 
including the person, company, agency, or other custodian 
holding the records; the approximate time frame covered by 
the records; and in the case of medical treatment records, 
the condition for which treatment was provided.

All relevant evidence has been obtained with regard to the 
veteran's claim.  The veteran's service medical records and 
service personnel records are associated with the claims 
folder.  VA has obtained all known treatment records, and 
there are no outstanding records that could be relevant to 
his appeal for service connection.  The veteran was afforded 
VA examinations in November 1999, March 2003, and September 
2003.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  

Pertinent Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2003).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski , 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.  

Analysis

Service

Service medical records show that the veteran was 
hospitalized from February to March 1957 after being involved 
in an emergency plane landing in the woods.  His complaints 
upon admission to the hospital were injury to the left foot, 
abrasions, and lacerations.  There was tenderness of the left 
foot, swelling, ecchymosis, pain, and limitation of the 
ankle.  There were lacerations of the frontal scalp and 
posterior aspect of the distal third of the left leg.  An X-
ray showed a chip fracture of the navicular bone of the left 
foot.  He underwent debridement of laceration of the left 
leg, and delayed closure of the left leg.  The diagnoses were 
chip fracture of the navicular bone of the left foot without 
artery or nerve involvement; and laceration, would of the 
scalp and left leg without artery or nerve involvement.

The record shows that service connection is in effect for 
facial scar residuals of an aircraft accident, evaluated at 
10 percent disabling; post operative residuals of Achilles 
tendon cuff repair and navicular fracture of the left foot, 
evaluated at 10 percent; and a scar of the left leg, 
evaluated as noncompensable.

I.  Entitlement to service connection for a right leg 
disability, claimed as secondary to a service-connected left 
leg disability

The evidence does not show the presence of a right leg 
disability in service or for many years later.  The veteran's 
May 1957 separation examination is negative for any 
complaints or diagnoses regarding his right leg.  His 
statements and testimony are to the effect that his right leg 
disability was caused by his service-connected left leg 
disability.

The veteran was afforded VA examinations in November 1999, 
March 2003, and September 2003, for his right leg disability.  
In November 1999, the examiner diagnosed mild anesthesia of 
the right foot and distal calf.  The examiner, however, did 
not offer an opinion as to the etiology of the right leg 
disability.  

In March 2003, the veteran reported that his right ankle hurt 
from time to time.  Vibration was questionable in the right 
ankle.  Toe identification was poor bilaterally.  The 
examiner concluded that the veteran had a left ankle injury 
in 1957 with absent ankle jerks and poor joint sense and 
trace figures bilaterally.  In addressing whether or not the 
right ankle symptoms were secondary to the service-connected 
left ankle, the examiner concluded that they were not.  The 
examiner further stated that the veteran had a mild 
peripheral neuropathy, most likely from medication toxicity 
and obesity.  

In September 2003, the veteran's right lower extremity was 
found to have no motor difficulties.  Vibration sense was 
absent to the mid-shin in both extremities.  Pinprick was 
also decreased in both lower extremities.  Proprioception was 
mildly decreased.  The examiner concluded that the 
difficulties with the veteran's right leg were not at least 
as likely as not, i.e., less than 50 percent, due to his left 
leg condition.  He further stated that it was more likely 
that some other condition had resulted in the right leg 
intermittent difficulties.  The examiner also noted that 
during the examination, the veteran reported that he did not 
incur any injury to his lower extremity during the aircraft 
accident.

Although the veteran has expressed the opinion that his right 
leg disability is a result of his left leg disability, as a 
lay person, he is not competent to offer an opinion as to 
medical causation.  See Espiritu v. Brown, 2 Vet. App. 492 
(1992).

All of the competent medical opinions are against a link 
between any current disability of the right lower extremity 
and a disease or injury in service.  Medical professionals 
have considered the veteran's contention that his current 
right leg disability is related to the service connected left 
leg disability, but they have concluded that such a 
relationship is unlikely.  Since the preponderance of the 
evidence is against the veteran's claim of service 
connection, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  Entitlement to service connection for strokes

The service medical records do not show that the veteran had 
strokes while in service.  In the May 1957 separation 
examination, neither a seizure disorder nor a history of 
strokes was found.

A medical report from Forsyth Memorial Hospital shows that 
the veteran was hospitalized in August 1996 after sustaining 
2 generalized tonic/clonic seizures, back to back, without 
waking up in between.  Both seizures were witnessed.  The 
discharge diagnosis was generalized status epilepticus, new 
onset, etiology unknown.

A VA outpatient report shows that the veteran was seen in 
September 1996.  It was noted that he was taking medication 
for a seizure disorder.  The assessment was seizure disorder, 
newly diagnosed.  

An October 1996 medical report from J. Dean, M.D., indicates 
that the veteran had been seizure-free since August 1996.  It 
was noted that he had complex partial seizures and 
secondarily generalized tonic-clonic seizures.

An October 1999 medical report from Dr. Dean notes that the 
veteran's medical records were reviewed.  She stated that the 
record does not indicate that the veteran had a stroke, but 
that he did have seizures.  She noted that there was no 
direct cause and effect relationship shown between his 
seizures in 1996 and a head injury in 1957 because seizures 
usually occur immediately after an injury, or 5, 10, 15, or 
20 years after a head injury.  

Dr. Dean did, however, note that the records revealed the 
veteran had sustained facial lacerations in 1957 and that 
those lacerations indicated a head injury as the possible 
cause of the seizures.  She opined that it was as likely as 
not that the veteran's seizures were the result of head 
trauma in service.

The veteran underwent a VA neurological examination in 
November 1999.  The veteran reported seizures beginning in 
1996.  He did not know if he had other episodes, although his 
tongue had been sore occasionally.  The examiner reviewed the 
veteran's medical records and found the veteran had epilepsy 
of questionable cause, beginning in 1996.  He further stated 
that the likelihood of epilepsy from a 39 year old head 
trauma is slight.

At his March 2000 hearing, the veteran testified that he was 
in an aircraft accident in service and that he hit his head 
on the instrument panel.  He reported being "stunned" and 
that he now had a seizure disorder related to that accident 
and/or due to his service-connected disabilities.

In an October 2001 addendum prepared by the examiner who 
conducted the November 1999 VA neurological examination, the 
examiner noted that epileptic seizures beginning after trauma 
to the head are relatively common, but usually occurred after 
months or perhaps a few years.  The examiner opined that a 39 
year old latency is excessive and it was extremely unlikely 
that the veteran's seizures were related to a head injury in 
service.

At his May 2004 hearing, the veteran asserted that he had 
serious doubts about his 1996 seizure.  He testified that he 
believed he had a stroke.  He based his belief on his family 
history of strokes.  The veteran also claimed that the 
hospital and Dr. Dean could not establish epilepsy.  He 
acknowledged that no doctor had ever confirmed his belief, 
and that they had found he had seizures.

Although the veteran believes that he had a stroke in August 
1996, all of the medical evidence indicates that he suffered 
seizures, for which service connection has been denied.  

There is no medical evidence that the veteran has suffered 
strokes.  As a lay person the veteran is competent to report 
symptoms, but is not competent to report a medical diagnosis.  
Only competent medical professionals can provide a diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  All of the 
competent medical opinion is to the effect that the veteran 
did not have a stroke or strokes.  In the absence of any 
competent evidence of current strokes or their residuals, 
service connection must be denied.  Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998).

ORDER

Service connection for a right leg disability is denied.

Service connection for strokes is denied.

	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



